197 F.2d 333
CHARLES H. BACON CO.v.HOWELL.
No. 11449.
United States Court of Appeals Sixth Circuit.
April 11, 1952.

Clyde W. Key, Knoxville, Tenn., for appellant.
J. H. Hodges, Knoxville, Tenn., for appellee.
Before MARTIN, McALLISTER and MILLER, Circuit Judges.
PER CURIAM.


1
This cause came on to be heard on the record and on the briefs and oral arguments of attorneys for the parties;


2
And it appearing that the judgment for compensation under the Workmen's Compensation Law of Tennessee, Code, § 6851 et seq., awarded the appellee for her own use and benefit and for that of the children of her and her deceased husband, is grounded upon substantial evidence that the death of her husband was due to an accident which occurred while he was serving in the employ of appellant and aggravated a pre-existing condition of coronary sclerosis, thus hastening his death. See Storie v. Taylor Supply Co., 190 Tenn. 149, 228 S.W.2d 94;


3
The judgment of the District Court is affirmed for the reasons set forth by the District Judge in his original and supplemental memorandum opinions, 98 F. Supp. 567; and it is so ordered.